Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, for example, “a creating function of creating” in claims 1 and 12, and “in a case that” in claims 5 and 7. 
Claim 1 is a product claim and not a method claim, and based on the claim language “a control circuit executing…”, it is unclear if the applicant is trying to claim a product, process, or a hybrid of a product process claim.
For claim 3, it is unclear if “a body part” is actually being actively claimed or not, but if so, then the claim is rejected under 35 U.S.C. 101, as described below.  
	For claims 5 and 7, it is unclear if “in a case that” is a positive limitation in the claim or not. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a creating function of creating”, “a motion detecting function of detection”, and “a deciding function of deciding” in claim 1, and “a gain setting function of setting” and “an adjusting function of adjusting” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). It is unclear if “a body part” is being actively claimed or not, but if so, then the claim is rejected. 
The claimed invention is directed to an abstract idea without significantly more. The claim 17 recites “deciding whether or not a gain for the echo signals from said first ultrasound is a target of gain reduction processing…”. This judicial exception is not integrated into a practical application because the abstract idea of “deciding” can be done in the human mind. The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the intensity of the echo signals from the first ultrasound (B-mode) and the information on motion from the second ultrasound (Doppler) can be numerical values that the user can receive from the system, and the user can “decide” using their mind if, based on those numerical values, the gain from the first ultrasound is a target of gain reduction processing. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-11, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 20030236460 A1, published December 25, 2003), hereinafter referred to as Ma.
 	Regarding claim 1, Ma teaches an ultrasonic apparatus (Fig. 1, ultrasound imaging system 10) comprising a control circuit (Fig. 2; see pg. 3, col. 1, para. 0029 – “…a combiner 26 comprises a central processing unit, control processor or other programmable processor within the system 10.”) executing: 
a creating function of creating, based on echo signals from first ultrasound transmitted to a subject to be examined, data for an ultrasonic image having display information depending upon intensity of said echo signals (Fig. 1, B-mode detector 20; see pg. 2, col. 2, para. 0024 – “The B-mode detector 20 comprises one or more of a processor…for detecting an intensity or envelope characteristic of a received signal.”); 
a motion detecting function of detecting information on motion in said subject based on echo signals from second ultrasound transmitted to said subject (Fig. 1, Doppler detector 22; see pg. 2, col. 2, para. 0024 – “The Doppler detector 22 comprises a clutter filter, a corner turning memory, and an estimator for generating estimates of velocity, energy, variance or other motion related estimates.”; see col. 11, lines 35-41 – “…one image (fundamental or harmonic) is generated by the B-mode detector 20 and the other image is generated by the Doppler detector 22. The images are then combined by the mapping process described below. 
a deciding function of deciding whether or not a gain for the echo signals from said first ultrasound is a target of gain reduction processing based on the intensity of the echo signals from said first ultrasound and on said information on motion (see pg. 4, col. 2, para. 0039 – “…C. is a weight which controls how much the Doppler information impacts the tissue brightness when the flow power or velocity changes.”; see pg. 5, col. 1, para. 0042 – “For high values of the Doppler image signal, the B-mode image signal is reduced or suppressed even for high value B-mode signals.” so the target gain value (weight) is decided based on the intensity from the B-mode signal (brightness) and the motion from the Doppler signal (flow power or velocity)). 
Furthermore, regarding claim 8, Ma further teaches wherein: said motion detecting function detects the information on motion by performing Doppler processing (Fig. 1, Doppler detector 22; see pg. 2, col. 2, para. 0024 – “The Doppler detector 22 comprises a clutter filter, a corner turning memory, and an estimator for generating estimates of velocity, energy, variance or other motion related estimates.”). 
Furthermore, regarding claim 9, Ma further teaches wherein: said information on motion is at least one of a velocity and a power (Fig. 1; see pg. 2, col. 2, para. 0025 – “…the Doppler detector 22 comprises a clutter filter, a corner turning memory, and an estimator for generating estimates of velocity, energy, variance or other motion related estimates.”; see pg. 3, col. 1, para. 0025 – “The Doppler parameter estimator estimates the mean velocity and the total energy of the Doppler signal.”). 
Furthermore, regarding claim 10, Ma further teaches wherein: said Doppler processing is at least one of 
color Doppler processing
power Doppler processing, 
pulsed Doppler processing, and 
continuous-wave Doppler processing. 
Furthermore, regarding claim 11, Ma further teaches wherein: said motion detecting function detects the information on motion by performing B-flow processing (see pg. 5, col. 2, para. 0050 – “…a B-flow or grayscale output signal representing both tissue and fluid flow is provided using the combination function…”). 
Furthermore, regarding claim 15, Ma further teaches wherein: said ultrasonic image is a B-mode image, and said display information is brightness (see pg. 4, col. 2, para. 0039 – “…where Bout is the combined output signal or display indicia, Bin is the B-mode image signal or B-mode brightness…”). 
Furthermore, regarding claim 16, Ma further teaches wherein: the first ultrasound and the second ultrasound are common ultrasound (see pg. 3, col. 2, para. 0032 – “…one of the Doppler and B-mode image signals is modulated as a function of the same or other of the B-mode or Doppler image signal…”). 
Regarding claim 17, Ma teaches a method for controlling an ultrasonic apparatus (Fig. 1, ultrasound imaging system 10; Fig. 2; see pg. 3, col. 1, para. 0029 – “…a combiner 26 comprises a central processing unit, control processor or other programmable processor within the system 10.”), comprising: 
creating, based on echo signals from first ultrasound transmitted to a subject to be examined, data for an ultrasonic image having display information depending upon intensity of said echo signals (Fig. 1, B-mode detector 20; see pg. 2, col. 2, para. 0024 – “The B-mode detector 20 comprises one or more of a processor…for detecting an intensity or envelope characteristic of a received signal.”); 
detecting information on motion in said subject based on echo signals from second ultrasound transmitted to said subject (Fig. 1, Doppler detector 22; see pg. 2, col. 2, para. 0024 – “The 
deciding whether or not a gain for the echo signals from said first ultrasound is a target of gain reduction processing based on the intensity of the echo signals from said first ultrasound and on said information on motion (see pg. 4, col. 2, para. 0039 – “…C. is a weight which controls how much the Doppler information impacts the tissue brightness when the flow power or velocity changes.”; see pg. 5, col. 1, para. 0042 – “For high values of the Doppler image signal, the B-mode image signal is reduced or suppressed even for high value B-mode signals.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Guracar et al. (US 5961460 A, published October 5, 1999), hereinafter referred to as Guracar.
Regarding claim 2, Ma teaches all of the elements as disclosed in claim 1 above.
Ma does not explicitly teach an apparatus comprising: 
a storage circuit for storing therein a first threshold regarding the intensity of said echo signals AND
a second threshold regarding said information on motion, said information on motion being a numeric value indicating a magnitude of motion,
wherein said deciding function makes said decision by comparing the intensity of said echo signals with said first threshold, AND moreover
comparing said information on motion with said second threshold.
Whereas, Guracar, in the same field of endeavor, teaches: 
a storage circuit for storing therein a first threshold regarding the intensity of said echo signals (Fig. 1; see col. 5, lines 39-44– “The image signals supplied as outputs by the digital scan converters 44, 46 are stored in video image memories 48, 50. Each video image memory 48, 50 includes separate sections for storing frames of scan-converted image information for three separate parameters (B-mode image signals, velocity/acceleration image signals, and energy image signals).”; see col. 6, lines 5-10 – “…where g(IB) is a function of IB and is given by…” where g(IB-) is the gray-scale B-mode image signal that is determined by setting B-mode threshold values of b1 and b2) AND 
a second threshold regarding said information on motion, said information on motion being a numeric value indicating a magnitude of motion (Fig. 2; see col. 4, lines 47-51 – “The velocity and energy signals are then applied as inputs to a threshold block 32, which operates to reject signals from stationary and slowly moving objects. The 
wherein said deciding function makes said decision by comparing the intensity of said echo signals with said first threshold (see col. 6, lines 5-10 – “…where g(IB) is a function of IB and is given by…” where g(IB-) is the gray-scale B-mode image signal that is determined by setting B-mode threshold values of b1 and b2), AND moreover, 
comparing said information on motion with said second threshold (Fig. 2; see col. 4, lines 47-51 – “The velocity and energy signals are then applied as inputs to a threshold block 32, which operates to reject signals from stationary and slowly moving objects. The threshold block 32 also receives inputs identifying a low velocity reject threshold and a low energy reject threshold. Signals from blood and noise can be removed by a low energy rejection threshold performed in the same block 32. In the threshold block, the measurement parameters are compared with application-specific threshold levels.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Ma, by having the apparatus store the thresholds of intensity and motion signals, then compare the detected intensity and motion signals to their respective thresholds, as disclosed in Guracar. One of ordinary skill in the art would have been motivated to make this modification in order to enhance portions of the B-mode image signal associated with moving signals and substantially suppress portions of the B-mode image signal associated with stationary tissue while avoiding saturation and flicker artifacts, as taught in Guracar (see col. 3, lines 1-9). 
B) is a function of IB and is given by…” where g(IB-) is the gray-scale B-mode image signal that is determined by setting B-mode threshold values of b1 and b2; Fig. 2; see col. 4, lines 47-51 – “The velocity and energy signals are then applied as inputs to a threshold block 32, which operates to reject signals from stationary and slowly moving objects. The threshold block 32 also receives inputs identifying a low velocity reject threshold and a low energy reject threshold. Signals from blood and noise can be removed by a low energy rejection threshold performed in the same block 32.” with the low velocity rejection threshold being the second threshold; see col. 3, lines 66-67 – “The imaging system 10 includes an ultrasonic transducer 12 which converts electrical ultrasonic frequency signals into sound energy, which is then emitted into a tissue T. Acoustic energy reflected from the tissue T is converted back to electrical signals by the transducer 12.” So the thresholds are stored based on the B-mode and Doppler signals received after the transmission/reception of ultrasound signals to the selected tissue). 
The motivation for claim 3 was shown previously in claim 2.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Guracar, as applied to claim 3 above, and in further view of Azegami et al. (US 20150025380 A1, published January 22, 2015), hereinafter referred to as Azegami. 
Regarding claim 4, Ma in view of Guracar teaches all of the elements as disclosed in claim 3 above.
at least one of a blood vessel and a heart.
Whereas, Azegami, in the same field of endeavor, teaches wherein: said body part includes at least one of a blood vessel and a heart (see pg. 6, col. 1, para. 0067 – “…if a large quantity of large-sized thrombi are present, it is conjectured that there is a high possibility that the large-sized thrombi will cause a blockage in a relatively large blood vessel or at a narrow part of a large vessel, before small-sized thrombi cause a blockage in peripheral blood vessels.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Ma in view of Guracar, by having the apparatus view a blood vessel, as disclosed in Azegami. One of ordinary skill in the art would have been motivated to make this modification in order to generate numerical value information that quantifies the thrombus detection result detected at the aortic arch and displaying the chart indicating the thrombus detection result, which can be helpful and useful for considering different treatment plans, as taught in Azegami (see pg. 4, col. 1, para. 0042).  
Furthermore, regarding claim 5, Ma in view of Guracar and Azegami teaches all of the elements as disclosed in claim 4 above, AND 
Ma further teaches said deciding function decides that a gain for the echo signals from said first ultrasound is a target of gain reduction processing (see pg. 4, col. 2, para. 0039 – “…C. is a weight which controls how much the Doppler information impacts the tissue brightness when the flow power or velocity changes.”; see pg. 5, col. 1, para. 0042 – “For high values of the Doppler image signal, the B-mode image signal is reduced or suppressed even for high value B-mode signals.”);  
Guracar further teaches in a case that 
the intensity of said echo signals is smaller than said first threshold (see col. 6, lines 5-10 – “…where g(IB) is a function of IB and is given by g(IB) = 0 if IB < b1…low intensity moving noise B is very low (IB < b1).” where g(IB-) is the gray-scale B-mode image signal that is determined by setting B-mode threshold values of b1 and b2, where b2 is greater than b1, so b1 is the third threshold) AND 
said information on motion is equal to or greater than said second threshold (Fig. 2; see col. 4, lines 47-51 – “The velocity and energy signals are then applied as inputs to a threshold block 32, which operates to reject signals from stationary and slowly moving objects. The threshold block 32 also receives inputs identifying a low velocity reject threshold and a low energy reject threshold. Signals from blood and noise can be removed by a low energy rejection threshold performed in the same block 32.”); AND
Azegami further teaches wherein: said body part is a body part including a blood vessel (see pg. 6, col. 1, para. 0067 – “…if a large quantity of large-sized thrombi are present, it is conjectured that there is a high possibility that the large-sized thrombi will cause a blockage in a relatively large blood vessel or at a narrow part of a large vessel, before small-sized thrombi cause a blockage in peripheral blood vessels.”). 
Furthermore, regarding claim 6, Ma in view of Guracar and Azegami teaches all of the elements as disclosed in  claim 5 above, AND
Azegami further teaches wherein: said first threshold is a value set to intensity of echo signals from ultrasound at a blood vessel wall (Fig. 1; see pg. 5, col. 1, para. 0050 – “Thus, when a thrombus passes over a scanning line, a change occurs in the brightness level. For this reason, the thrombus detecting unit 25 analyzes the data from the scanning lines and detects pixels each having a brightness level that exceeds a predetermined threshold value as thrombi.”); AND
Guracar further teaches wherein said second threshold is a value set to a lowest value expected for motion of blood flow (Fig. 2; see col. 4, lines 47-51 – “The velocity and energy signals are then applied as inputs to a threshold block 32, which operates to reject signals from stationary and slowly moving 
Furthermore, regarding claim 7, Ma in view of Guracar and Azegami teaches all of the elements as disclosed in claim 4 above, AND
Azegami further teaches wherein: said body part is a body part including a heart (Fig. 2; see pg. 4, col. 1, para. 0042 – “FIG. 2 illustrates an ultrasound image obtained by using the approach by which the ultrasound probe 12 is placed on the suprasternal notch. The aortic arch is a site at which the circulation flowing from the subjects heart to the aorta meets a bypass circulation flowing from an apex to the aorta via the auxiliary artificial heart.”); 
Guracar further teaches:
said first threshold is a value including a third threshold and a fourth threshold such that said fourth threshold is greater than said third threshold (see col. 6, lines 5-10 – “…where g(IB) is a function of IB and is given by…” where g(IB-) is the gray-scale B-mode image signal that is determined by setting B-mode threshold values of b1 and b2, where b2 is greater than b1, so b2 is the fourth threshold and b1 is the third threshold), and 
in a case that 
the intensity of said echo signals is smaller than said third threshold (see col. 6, lines 5-10 – “…where g(IB) is a function of IB and is given by g(IB) = 0 if IB < b1…low intensity moving noise can be eliminated because the color output is effectively turned off when IB is very low (IB < b1).” where g(IB-
said information on motion is equal to or greater than said second threshold (Fig. 2; see col. 4, lines 47-51 – “The velocity and energy signals are then applied as inputs to a threshold block 32, which operates to reject signals from stationary and slowly moving objects. The threshold block 32 also receives inputs identifying a low velocity reject threshold and a low energy reject threshold. Signals from blood and noise can be removed by a low energy rejection threshold performed in the same block 32.”); AND
in a case that 
the intensity of said echo signals is equal to or greater than said fourth threshold (see col. 6, lines 5-10 – “…where g(IB) is a function of IB and is given by… g(IB) = 1 if IB > b2.” where g(IB-) is the gray-scale B-mode image signal that is determined by setting B-mode threshold values of b1 and b2, where b2 is greater than b1, so b2 is the fourth threshold) and 
said information on motion is smaller than said second threshold (Fig. 2; see col. 4, lines 45-49, 53-56 – “The Velocity and energy Signals are then applied as inputs to a threshold block 32, which operates to reject Signals from stationary and slowly moving objects. The threshold block 32 also receives inputs identifying a low velocity reject threshold and a low energy reject threshold… If either of the signal parameters is below the respective threshold, then the entire acoustic sample is rejected, and the parameters are set to zero further downstream by the gates 36.”); AND
Ma further teaches said deciding function decides that a gain for the echo signals from said first ultrasound is a target of gain reduction processing (see pg. 4, col. 2, para. 0039 – “…C. is a weight which controls how much the Doppler information impacts the tissue brightness when the flow power or velocity 
The motivation for claim 5-7 was shown previously in claim 4.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Kanayama (US 20170150948 A1, published June 1, 2017), hereinafter referred to as Kanayama. 
Regarding claim 12, Ma teaches all of the elements as disclosed in claim 1 above.
Ma does not explicitly teach wherein said control circuit further executes: 
a gain setting function of setting a gain for the echo signals from said first ultrasound following the decision by said deciding function; and
an adjusting function of adjusting signal intensity of the echo signals from said first ultrasound using the gain set by said gain setting function, 
wherein said gain setting function performs said gain reduction processing by setting a gain less than one for the gain for said echo signals decided to be a target of said gain reduction processing, and
said adjusting function uses the gain less than one set by said gain setting function to attenuate signal intensity of the echo signals from said first ultrasound. 
Whereas, Kanayama, in the same field of endeavor, teaches wherein said control circuit further executes: 
a gain setting function of setting a gain for the echo signals from said first ultrasound following the decision by said deciding function (see Abstract – “The adjustment circuitry adjusts a received signal based on an echo of an ultrasonic wave transmitted to a subject with gain corresponding to a location at which the echo has been generated.”); and 
an adjusting function of adjusting signal intensity of the echo signals from said first ultrasound using the gain set by said gain setting function (see Abstract – “The adjustment circuitry adjusts a received signal based on an echo of an ultrasonic wave transmitted to a subject with gain corresponding to a location at which the echo has been generated.”), 
wherein said gain setting function performs said gain reduction processing by setting a gain less than one for the gain for said echo signals decided to be a target of said gain reduction processing (Fig. 1; see pg. 4, col. 2, para. 0045 – “…the preamplifier 12a sets the gain with respect to a received signal based on an echo coming from a shallow depth to smaller than one.”), and 
said adjusting function uses the gain less than one set by said gain setting function to attenuate signal intensity of the echo signals from said first ultrasound (see Abstract – “The adjustment circuitry adjusts a received signal based on an echo of an ultrasonic wave transmitted to a subject with gain corresponding to a location at which the echo has been generated.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Ma, by having the apparatus perform gain reduction processing by setting a gain of less than one for the gain for said echo signals decided to be a target of said gain reduction processing and attenuate the signal, as disclosed in Kanayama. One of ordinary skill in the art would have been motivated to make this modification in order for the operator to more easily read the color information of the attenuation parameters on a structure such as a tumor, and more easily recognize the target region in setting a measurement region of interest, as taught in Kanayama (see pg. 7, col. 1, para. 0071). 
Furthermore, regarding claim 13, Kanayama further teaches wherein: 
said gain setting function sets a gain of one or more for the gain for the echo signals decided not to be a target of said gain reduction processing (Fig. 1; see pg. 4, col. 2, para. 0045 – “…the preamplifier 12a sets the gain with respect to a received signal based on an echo coming from a greater depth to larger than one.”), and 
said adjusting function uses the gain of one or more set by said gain setting function (see Abstract – “The adjustment circuitry adjusts a received signal based on an echo of an ultrasonic wave transmitted to a subject with gain corresponding to a location at which the echo has been generated.”).
Furthermore, regarding claim 14, Kanayama further teaches wherein: said gain setting function sets a gain to which at least one of TGC (Time Gain Control) processing and LGC (Lateral Gain Control) processing is applicable for the gain for the echo signals decided not to be a target of said gain reduction processing (Fig. 1 and 6; see pg. 8, col. 2, para. 00781-0082 – ““Analog time gain control (ATGC)” illustrated in FIG. 6 indicates analog gain adjustment processing performed by the preamplifier 12a in the reception circuitry 12…“Digital time gain control (DTGC)” in the B-mode processing circuitry 13 indicates digital gain adjustment processing.”). 
The motivation for claim 13-14 was shown previously in claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Corl (US 20130303907 A1, published November 14, 2013) discloses an intravascular ultrasound imaging system that uses low and high gain settings for echo amplitudes, and a negative threshold and a positive threshold for velocity flow. 
Freiburger et al. (US 20190261952 A1, published August 29, 2019 with a priority date of February 27, 2018) discloses an ultrasound system that applies a low velocity threshold to 
Yoshikawa et al. (US 20100069757 A1, published March 18, 2010) discloses an ultrasonic diagnostic apparatus that color maps on a region having higher brightness than the set threshold, and correcting an attenuation amount in the echo signal by using a time gain controller to make an amplitude correction.
Riley (US 4662380 A, published May 5, 1987) discloses an ultrasonic imaging system that uses a time gain controller that responds to a preselected slope, a brightness level, and the tissue identification to generate a time gain control signal. 
Samset (US 20170112473 A1, published April 27, 2017) discloses an ultrasound imaging system determining intensity gradients using threshold values from B-mode and B-flow images, and generating a B-flow and B-mode ultrasound images. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793